PER CURIAM.
In addition to being convicted of first degree murder with a firearm, the appellant was also convicted of unlawful possession of the same firearm. As announced in the following authorities, Carawan v. State, 515 So.2d 161 (Fla.1987); Jones v. State, 547 So.2d 1278 (Fla. 3d DCA 1989); Gonzalez v. State, 543 So.2d 386 (Fla. 2d DCA 1989), the possession conviction cannot stand.
Therefore, the conviction, judgment, and sentence for possession of a firearm while committing a criminal offense, be and the same are hereby reversed and set aside with directions to the trial court to eliminate said conviction and sentence from the sentencing papers.